Citation Nr: 1040588	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  04-24 589A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1964 to September 
1968, which included service in the Republic of Vietnam from 
December 1965 to October 1966.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously before the Board in August 2007, when 
the claim was remanded for further development.  The Board denied 
service connection for PTSD in a May 2009 decision.

In consideration of a recent Court decision, the Board has 
recharacterized the Veteran's psychiatric claim, as is now stated 
on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (the scope of a mental health disability claim includes 
any mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record).

The Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (hereinafter, "the Court").  
In an April 2010 Order, the Court granted the parties Joint 
Motion for Remand (JMR), vacated the Board's May 2009 decision, 
with regard to the denial of service connection for PTSD and 
remanded the matter to the Board for compliance with the 
instructions in the JMR.  In August 2010 the Veteran submitted 
additional evidence with a signed waiver of RO review.


FINDINGS OF FACT

1.  A current diagnosis of PTSD is shown. 

2.  The probative evidence of record fails to establish that the 
Veteran engaged in combat with the enemy.

3.  The probative evidence of record fails to verify any claimed 
in-service stressors.



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159 (as amended), 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic disease at 
any later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2010).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2010).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record.  Indeed, 
the Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the analysis below will focus specifically 
on what the evidence shows, or fails to show.

In order to establish service connection for PTSD, the evidence 
of record must include (1) a medical diagnosis of the condition 
in accordance with 38 C.F.R. § 4.125(a), (2) a link, established 
by medical evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  The 
provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a 
mental disorder conform to the Diagnostic and Statistical Manual, 
Fourth Edition (DSM-IV).

In adjudicating a claim of service connection for PTSD, VA is 
required to evaluate the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the Veteran served, the Veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 
C.F.R. §§ 3.303(a), 3.304.

At the onset, the Veteran did receive a diagnosis of PTSD, as 
indicated in January 2002 and October 2003 Vet Center summary 
reports of treatment and an April 2002 VA outpatient treatment 
report.  On the other hand, an October 2003 VA outpatient 
treatment report ruled out a diagnosis of PTSD and a September 
2002 VA PTSD examination report indicated that "although (the 
Veteran) was exposed to some traumatic things in Vietnam, his 
symptomatology at this time is not consistent with post-traumatic 
stress disorder, but rather a depressive disorder related to his 
cognitive deficits."  Therefore, while there are probative 
medical opinions that the Veteran did not have PTSD, the Board 
will find that he has a current diagnosis.  

The April 2002 VA treating physician indicated that the Veteran 
met the DSM-IV criteria for PTSD; however his diagnosis was based 
on an oral history provided by the Veteran of his experiences in 
Vietnam.  Specifically, the physician noted the Veteran reported 
being subjected to sniper fire "with a lack of training and 
resources."    

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether the Veteran engaged in 
"combat with the enemy."  If the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(d) (2010); see also 38 U.S.C.A. § 1154(b) (West 
2002); VAOPGCPREC 12-99.

VA General Counsel has held that "[t]he ordinary meaning of the 
phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. 
§ 1154(b), requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe or 
hostile unit or instrumentality."  The determination whether 
evidence establishes that a veteran engaged in combat with the 
enemy is resolved on a case-by- case basis with evaluation of all 
pertinent evidence and assessment of the credibility, probative 
value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 
Fed. Reg. 6,256- 58 (Feb. 8, 2000).

If VA determines that the Veteran did not engage in combat, lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  Instead, there must be credible supporting 
evidence.  The credible supporting evidence is not limited to 
service department records, but can be from any source.  See YR 
v. West, 11 Vet. App. 393, 397 (1998); see also Moreau v. Brown, 
9 Vet. App. 389, 395 (1996).  Further, credible supporting 
evidence of the actual occurrence of an in-service stressor 
cannot consist solely of after-the-fact medical nexus evidence.  
See Moreau, 9 Vet. App. at 396.

The determination as to whether a Veteran "engaged in combat with 
the enemy" is made, in part, by considering military citations 
that expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may not 
rely strictly on combat citations or a Veteran's military 
occupational specialty to determine if he engaged in combat; 
rather, other supportive evidence of combat experience may also 
be accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

If combat is affirmatively indicated, then a Veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be required, 
provided that the Veteran's testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a determination 
that a Veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence to 
corroborate the Veteran's statement as to the occurrence of the 
claimed stressor.  Doran, 6 Vet. App. at 288-89 (1994).

A Veteran's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor.  Dizoglio, 9 
Vet. App. at 166 (1996).  Further, an opinion by a mental health 
professional based on a post-service examination of a Veteran 
cannot be used to establish the occurrence of a stressor.  See 
Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Cohen v. Brown, 
10 Vet. App. 128 (1997).

The Board finds that the evidence of record does not support the 
conclusion that the Veteran engaged in combat with the enemy.  
Indeed, his DD-214 does not reveal any awards or decorations 
indicative of combat.  Moreover, his duty assignment in Vietnam 
as a jet engine mechanic does not establish that he engaged in 
combat with the enemy.

It is acknowledged that "conclusive evidence" of combat 
participation may also be established by "other supportive 
evidence" that the claimant was in a plane crash, ship sinking, 
explosion, rape or assault, or duty on a burn ward or in a graves 
registration unit.  See Zarycki, supra.

The Board finds the term "other supportive evidence" is unclear 
as to the limitations, if any, on what can constitute "other 
supportive evidence." At a minimum, however, the law precludes 
the use of the claimant's own assertions as "other supporting 
evidence," nor would post-service medical evidence suffice as 
"other supporting evidence."

In an April 2009 statement, he asserted that while his unit was 
stationed at Cam Ranh Bay Airbase, it was subjected to rocket and 
mortar attacks by the enemy.  A review of the Veteran's service 
personnel records indicates that he was stationed at Cam Ranh Bay 
Airbase from early December 1965 to mid-October 1966.

In this regard, a publically maintained list of Viet Cong/ North 
Vietnamese Army Attacks on the ten primary U.S. Air Force Bases 
operating in the Republic of Vietnam during 1961-1973, was 
reviewed.  Between December 1965 and October 1966, there were no 
documented attacks against the Cam Ranh Bay Airbase.  The Board 
acknowledges the submission of evidence in the form of the 
biography of another veteran, as downloaded from the Internet, 
which contains references to this air base receiving enemy 
attacks.  The Board has no cause to doubt that at some point 
during the entire Vietnam conflict this air base received enemy 
fire.  This Internet submission has no probative value with 
regards to this Veteran's appeal because the question before the 
Board is whether the captioned Veteran engaged in combat with the 
enemy. 

As well, in March 2006, the RO contacted the U.S. Armed Services 
Center for Unit Records Research (CURR), (now called U.S. Army & 
Joint Services Records Research Center (JSRRC)), to confirm the 
Veteran's stressors.  This March 2006 response indicated there 
was no objective report of Cam Ranh Bay receiving sniper fire 
while the Veteran was assigned there.

The Board also acknowledges the three "buddy" statements of 
fellow servicemen who served in Vietnam contemporaneous with the 
Veteran.  Upon a complete review of their statements, the Board 
observes the "RB" reported that when they were informed of a 
"possible attack", they were instructed to go to the foxholes; 
"NS" remembered that they heard at night the sounds of mortar 
fire "in the distance" and that they were only to be issued 
weapons "if" they came under attack; and "HH" remembered the 
"constant threat" of an attack and the defensive measures they 
had to take.  Not one statement includes the memory of the air 
base actually coming under attack.  The Board has no cause to 
question the credibility of the signatories or the probative 
value of their memories, therefore the Board finds them credible; 
however no signatory attested to enemy attacks on Cam Rahn Bay 
while the Veteran was assigned there but instead used subjunctive 
language.  Therefore, their statements weigh against the issue of 
whether the Veteran himself engaged in combat.  See Statements RB 
(November 2007); NS (October 2007); and HH (May 2010).  

Thus, the Board finds that the record does not contain 
"conclusive evidence" that the Veteran "engaged in combat with 
the enemy."

So, while the Veteran has received a diagnosis of PTSD, the Board 
has found he did not engage in combat.  Therefore, as VA has 
determined that the Veteran did not engage in combat, lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  

As stated above, service connection for PTSD requires a diagnosis 
of the disorder; a link, established by medical evidence, between 
current symptomatology and the claimed in-service stressor; and 
credible supporting evidence that the claimed in-service stressor 
occurred.  While the sufficiency of a stressor to support a 
diagnosis of PTSD is a medical determination, a non-combat 
Veteran's stressor still must be verified by credible 
corroborating evidence.  

Put more directly, at issue within this appeal is whether the 
stressor(s), upon which the medical personnel diagnosed the 
Veteran as having PTSD, are independently corroborated.  As the 
Board has found him to be a non-combat Veteran, the stressor must 
be corroborated by independent evidence.

The Veteran alleged the following stressful in service events: 
receiving sniper fire without "resources and training" (April 
2002 VA outpatient note diagnosis); being tasked to dig and man 
foxholes "despite an almost complete lack of combat and weapons 
training"; being given an unarmed weapon; observing wounded and 
deceased soldiers being brought through the airbase, repairing 
aircraft damaged by weapons fire, and being "aware" of aircraft 
and pilots assigned to his squadron that did not return from 
combat missions (January 2002 Vet Center summary of treatment and 
diagnosis). 

At a June 2005 RO hearing, he also alleged that the death of 
pilots he knew and seeing injured and dead bodies was a stressor.  
He indicated that he could not remember any of the names of these 
individuals.  In March 2006, the RO contacted the U.S. Armed 
Services Center for Unit Records Research (CURR) (now called U.S. 
Army & Joint Services Records Research Center (JSRRC)), and 
confirmed that several airman serving under the 12th Tactical 
Fighter Wing died in various aircraft missions while the Veteran 
was assigned to that unit.  At best, these results indicate that 
men from the Veteran's unit were killed during missions completed 
while he was stationed in Vietnam.  

However, it is not sufficient to simply rely on service in a 
combat zone.  Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).

The Veteran received a diagnosis of PTSD in April 2002 from a VA 
examiner based on his reported history of receiving sniper fire 
and witnessing wounded colleagues being evacuated.  As discussed 
above, in March 2006 the RO was informed that there was no 
objective record of Cam Rahn Bay airbase receiving sniper fire 
while the Veteran was assigned there.  The "buddy" statements 
of record do not report the base received sniper fire.  As well, 
the anecdotal account of this Veteran witnessing wounded service 
personnel in a time of war being evacuated from an air base is 
not confirmed.  The Board acknowledges that the May 2010 
statement by HH described very generally that wounded were 
evacuated from Cam Rahn Bay "in plain sight."  However, he also 
stated that the Veteran worked long grueling hours at his job and 
HH never states that he witnessed the Veteran's observing any 
particular activity.  The Board finds that this general 
observation of the activities on a busy air base in a combat zone 
is not an independent corroboration of a stressor event for this 
Veteran.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

The January 2002 Vet Center treatment summary report also 
included a diagnosis of PTSD and listed the stressors the 
treating personnel considered.  Again, the Veteran reported being 
tasked to dig and man foxholes "despite an almost complete lack 
of combat and weapons training"; being given an unarmed weapon; 
observing wounded and deceased soldiers being brought through the 
airbase, repairing aircraft damaged by weapons fire, and being 
"aware" of aircraft and pilots assigned to his squadron that 
did not return from combat missions.  

However, "[j]ust because a physician or other health professional 
accepted the appellant's description of [his]...experiences as 
credible and diagnosed the appellant as suffering from PTSD does 
not mean the [Board is] required to grant service connection for 
PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The 
Board is not required to accept the appellant's uncorroborated 
account of his experiences.  Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  Further, 
an opinion by a mental health professional based on a post-
service examination of the Veteran cannot be used to establish 
the occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 
389, 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).  

Indeed, the DSM-IV criteria help define what qualifies as a 
stressful event in relation to a PTSD diagnosis.  Specifically, 
DSM-IV 309.81(a) states that the person must have been exposed to 
a traumatic event in which the person experienced, witnessed, or 
was confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of self or others, and the person's response involved 
intense fear, helplessness, or horror.

After review of the objective evidence of record, the Board finds 
there is insufficient independent corroboration of the Veteran's 
stressors of being insufficiently trained to dig a hole and be in 
a hole, being handed an unarmed weapon while being in a foxhole, 
seeing wounded and dead soldiers being brought through an air 
base in a combat zone, and being aware of deaths of pilots in his 
air force unit.  Again, it is not sufficient to simply rely on 
service in a combat zone.  Zarycki v. Brown, 6 Vet. App. 91, 99 
(1993).  The Veteran's reported stressors are just that - the 
general events of being in a combat zone.  Such general, 
anecdotal events cannot be objectively confirmed.

The Board has reviewed the three "buddy" statements as 
submitted into the record.  The signatories describe their 
experiences and their own state of mind while assigned to an air 
base in a combat zone.  However no statement describes the 
Veteran digging a hole without sufficient training, actually 
being handed an unarmed weapon, though they describe being 
separated from armed weapons, observing the wounded and dead 
being evacuated through the base or the Veteran being informed of 
a death of an un-named pilot that the Veteran knew personally.  
The statements are credible as to what they state; however the 
Board cannot assume actions on the part of the Veteran that these 
statements do not describe.  

Therefore, in the absence of an in-service stressor which meets 
the DSM-IV requirements, the diagnosis of PTSD and consequent 
nexus opinions associating his diagnosis with experiences in 
Vietnam, are not probative evidence and cannot serve as a basis 
for a grant of service connection.

In sum, the overall evidence of record does not support an award 
of service connection for PTSD.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule is 
not applicable.

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in March 2002 that fully addressed all notice 
elements and was sent prior to the initial RO decision in this 
matter.  The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issue on 
appeal.

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for benefits, 
there are four factors for consideration.

These four factors are: (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) evidence establishing an in-service event, injury, or 
disease, or manifestations of certain diseases during the 
presumptive period; (3) an indication that the disability or 
symptoms may be associated with service; and (4) whether there 
otherwise is sufficient competent medical evidence of record to 
make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be associated" 
with service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

First, the RO has obtained VA outpatient treatment records.  
Further, the Veteran submitted private treatment records.  Next, 
a specific VA medical opinion pertinent to the issue on appeal 
was obtained in September 2002.

The Board finds that this examination was adequate for evaluation 
purposes because the examiner considered the Veteran's claims 
file, took a detailed history, and performed a complete mental 
status examination.  Moreover, the opinion was accompanied by a 
rationale consistent with the evidence of record.  Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for an acquired psychiatric disorder, claimed 
as PTSD, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


